DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robey (5,222,732).
Claim 1, Robey discloses a training device, comprising: 
a vertically mountable surface (frame 38 mounted to post 40 shown in figures 6 and 7; alternatively frame 38’ shown in figure 8); and
a rotatable disc (10), having a first circular face and a parallel second circular face separated by a circumferential surface (figures 6-8), wherein an axis of rotation of the rotatable disc is in a fixed angular orientation relative to the vertically mountable surface, and the rotatable disc is rotatably mounted to the vertically mountable surface.

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

It is noted:                     
The preamble -- a pitcher training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 5, Robey shows a central aperture extending through the first circular face and the second circular face and receiving an axle (12) therethrough (figures 6-8), wherein a first end of the axle fixedly cooperates with the vertically mountable surface (38 or 38’) while leaving the rotatable disc free to rotate about the axle.
Claim 6, Robey shows a support bracket (as shown in figures 6-8 the axle is connected to the vertically mountable surface via brackets) is interposed between the vertically mountable surface (38 or 38’) and the axel (12) such that the bracket is affixed to the vertically mountable surface at one end and fixedly receives the axel at an opposing end (figures 6-8).
Claim 8, Robey discloses a training device, comprising: 
a vertically mountable surface (frame 38 mounted to post 40 shown in figures 6 and 7; alternatively frame 38’ shown in figure 8);
a rotatable disc (10), having a first circular face and a parallel second circular face separated by a circumferential surface (figures 6-8), wherein an axis of rotation of the rotatable disc is in a fixed angular orientation relative to the vertically mountable surface, and the rotatable disc (10) is rotatably mounted to the vertically mountable surface;
a central aperture (figures 6-8) extending through the circumferential surface at opposing ends; and
an axle (12) received by the central aperture, wherein the axle fixedly cooperates with the vertically mountable surface (38 or 38’) while leaving the rotatable disc (10) free to rotate about the axle (12), wherein a first end of the axle (12) is fixedly mounted to the vertically mountable surface through a first circumferential mounting bracket (as shown in figures 6-8 the axle is connected to the vertically mountable surface via brackets), and a second end of the axle is mounted to the vertically mountable surface through a second circumferential mounting bracket (as shown in figures 6-8 the axle is connected to the vertically mountable surface via brackets).
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

It is noted:                     
The preamble -- a pitcher training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 10, Robey discloses a training device, comprising:
a vertically mountable surface (frame 38 mounted to post 40 shown in figures 6 and 7; alternatively frame 38’ shown in figure 8);
a rotatable disc (10), having a first circular face and a parallel second circular face separated by a circumferential surface (figures 6-8), wherein an axis of rotation of the rotatable disc is in a fixed angular orientation relative to the vertically mountable surface (38 or 38’), and the rotatable disc is rotatably mounted to the vertically mountable surface;
a central aperture  (figures 6-8) extending through the first circular face and the second circular face; and
an axle (12) received by the central aperture, wherein a first end of the axle fixedly cooperates with the vertically mountable surface (38 or 38’) while leaving the rotatable disc free to rotate about the axle, wherein a support bracket (as shown in figures 6-8 the axle is connected to the vertically mountable surface via brackets) is interposed between the vertically mountable surface and the axel such that the bracket is affixed to the vertically mountable surface at one end and fixedly receives the axel at an opposing end.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

It is noted:                     
The preamble -- a pitcher training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Alternatively:
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrell (2,890,052).
Claim 1, Burrell discloses a pitching device, comprising: 
a vertically mountable surface (frame 24; figures 1, 2; column 2, lines 39-56); and
a rotatable disc (drum 20), having a first circular face  (38) and a parallel second circular face (not shown; figures 1 and 2) separated by a circumferential surface (figure 2 shows the side view of the drum 20; circumference of the drum includes rubber ring 41), wherein an axis of rotation of the rotatable disc is in a fixed angular orientation relative to the vertically mountable surface, and the rotatable disc is rotatably mounted to the vertically mountable surface.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

It is noted:                     
The preamble -- a pitcher training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 2, Burrell shows a central aperture (figure 1) extending through the circumferential surface (41) at opposing ends and receiving an axle (central axle 22) therethrough, wherein the axle fixedly cooperates with the vertically mountable surface (24) while leaving the rotatable disc (20) free to rotate about the axle (22).
Claim 3, Burrell shows a first end of the axle (22) is fixedly mounted to the vertically mountable surface (24) through a first circumferential mounting bracket (figures 1 and 2 show suitable pillow blocks or bearings 34 secured to the top of the frame for rotatably receiving the ends of axle 22), and a second end of the axle (22 on opposite side) is mounted to the vertically mountable surface (24) through a second circumferential mounting bracket (figures 1 and 2 show suitable pillow blocks or bearings 34 secured to the top of the frame for rotatably receiving the ends of axle 22).
Allowable Subject Matter
Claims 4, 7, 9, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive.  With regards to the 102 rejection over the Robey patent, applicant references MPEP 2111.02 asserting that applicant is relying on the preamble to transform form non-limiting to limiting.  Applicant further asserts “applicant concedes that the claimed invention is limited to a “baseball pitcher training device” PTD.  It is respectfully asserted that the body of the claim(s) as presented do not limit the structure for use as a pitcher training device.  There is no structure recited in the body of the claim that would limit the claim to a PTD. The recitation of “a pitcher training device” in the preamble is insufficient to exclude other uses for the claimed structure.
	With regards to the rejection of claim 2, the patent to Burrell has been introduced to meet the limitations of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
13 July 2022